                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ROBERT LEE ROSA,
                       Petitioner,                    Case No. 1:18-cv-940

v.                                                    Honorable Gordon J. Quist

RANDEE REWERTS,
                       Respondent.
____________________________/

                                            OPINION

                This is a habeas corpus action brought by a former state prisoner under 28 U.S.C.

§ 2254.     At the time Petitioner Robert Lee Rosa filed his habeas corpus petition, he was

incarcerated with the Michigan Department of Corrections at the Carson City Correctional Facility

(DRF) in Montcalm County, Michigan.           Respondent has submitted a suggestion of death

(ECF No. 8), consistent with Federal Rule of Civil Procedure 25(a). The documents Respondent

filed indicate that Petitioner died at DRF on June 3, 2019. (Death Certificate, ECF No. 8-2,

PageID.688.) Because of Petitioner’s death, the Michigan Department of Corrections discharged

him. See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=590889 (visited Jan.

5, 2020).

                In Spencer v. Kemna, 523 U.S. 1 (1998), the Supreme Court considered whether a

prisoner’s discharge mooted the prisoner’s habeas petition challenging his incarceration. Because

prisoner Spencer, as well as Petitioner here, was incarcerated at the time the petition was filed, he

satisfied the “in custody” requirement of 28 U.S.C. § 2254. Id. at 7. The Spencer Court
recognized, however, that the “case or controversy” requirement of Article III, § 2, of the

Constitution, requires more:

       “This case-or-controversy requirement subsists through all stages of federal judicial
       proceedings, trial and appellate.... The parties must continue to have a ‘personal
       stake in the outcome’ of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S.
       472, 477-478 (1990). See also Preiser v. Newkirk, 422 U.S. 395, 401 (1975). This
       means that, throughout the litigation, the plaintiff “must have suffered, or be
       threatened with, an actual injury traceable to the defendant and likely to be
       redressed by a favorable judicial decision.”

Spencer, 523 U.S. at 7 (parallel citations omitted). Once a petitioner’s sentence has expired,

however, some actual injury other than the incarceration—some “collateral consequence”—must

exist for a case to continue. Id. If there is no such collateral consequence, the petition is moot.

               “Mootness” deprives the Court of jurisdiction. See Demis v. Sniezek, 558 F.3d 508,

512 (6th Cir. 2009) (“Because the exercise of judicial power under Article III of the Constitution

depends on the existence of a live case or controversy, mootness is a jurisdictional question.”).

The death of an inmate during the pendency of his habeas petition renders the action moot and

deprives the Court of jurisdiction. Hailey v. Russell, 394 U.S. 915 (1969); Figueroa v. Rivera, 147

F.3d 77 (1st Cir. 1998); Portalatin v. Graham, 624 F.3d 69, 78 n.3 (2d Cir. 2010); Keitel v.

Mazurkiewicz, 729 F.3d 278 (3rd Cir. 2013); Eakes v. McCall, 553 F. App’x 268 (4th Cir. 2013);

Knapp v. Baker, 509 F.2d 922 (5th Cir. 1975); Beach v. Humphries, No. 89-3483, 1990 WL

140574 (6th Cir. 1990); Hillman v. McCaughtry, 14 F.3d 350 (7th Cir. 1994); Hann v. Hawk, 205

F.2d 839 (8th Cir. 1953); Griffey v. Lindsey, 349 F.3d 1157 (9th Cir. 2003); Jones v. Royal, No.

15-6086, 2017 WL 4875552 (10th Cir. Mar. 30, 2017); Bruno v. Secretary, Florida Dep’t of Corr.,

700 F.3d 445 (11th Cir. 2012); Parkman v. Harrison, No. 01-7028, 2002 WL 1461799 (D.C. Cir.



                                                  2
July 8, 2002). Accordingly, the Court will dismiss this action because Petitioner’s death has

rendered the petition moot and the Court no longer has jurisdiction.

                                    Certificate of Appealability

                Under 28 U.S.C. § 2253(c), a petitioner may not appeal in a habeas case unless a

circuit justice or judge issues a certificate of appealability. Rule 22 of the Federal Rules of

Appellate Procedure extends to district judges the authority to issue a certificate of appealability.

Fed. R. App. P. 22(b). See Lyons v. Ohio Adult Parole Auth., 105 F.3d 1063, 1073 (6th Cir. 1997).

Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of appealability

should be granted. A certificate should issue if a petitioner has demonstrated a “substantial

showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The standard a petitioner

must meet depends on whether the issues raised in the petition were denied on the merits or on

procedural grounds.

                This Court dismissed Petitioner’s application on the procedural ground of lack of

jurisdiction. “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a [certificate of appealability] should issue

when the prisoner shows, at least, [1] that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and [2] that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this court correctly

dismissed Petitioner’s claims for lack of jurisdiction. “Where a plain procedural bar is present and

the district court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude

either that the district court erred in dismissing the petition or that the petitioner should be allowed

to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of appealability and
                                                   3
concludes that any issue that might be raised on appeal would be frivolous. Coppedge v. United

States, 369 U.S. 438, 445 (1962).



Dated: January 13, 2020                                   /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE




                                              4
